News Release For Immediate Release Contact:Jeff Laudin February 16, 2010 Phone:402-963-1158 Fax:402-963-1198 Valmont Announces Fourth Quarter and Fiscal Year 2009 Results Highlights: · Record fiscal 2009 operating income and net earnings. · Fiscal year operating income rose 4.1% and net earnings increased 13.7% on a 6.3% decrease in sales. · Fourth quarter net earnings increased 5.4% on a 19.2% decrease in sales. · Strong fourth quarter operating income for Utility Support Structures Segment, despite lower sales. · Significant fourth quarter improvement in Engineered Support Structures operating income. Omaha, NE - Valmont Industries, Inc. (NYSE: VMI), a leading global manufacturer of engineered support structures for infrastructure, mechanized irrigation equipment for agriculture, and a provider of coating services, reported sales for the fourth quarter of $398.6 million compared with $493.1 million for the same period of 2008. Fourth quarter 2009 net earnings were $30.0 million, or $1.14 per diluted share, versus fourth quarter 2008 net earnings of $28.5 million, or $1.09 per diluted share. For fiscal 2009, sales were $1.8 billion versus $1.9 billion in 2008. Valmont’s fiscal year net earnings were $150.6 million, or $5.73 per diluted share, compared with 2008 fiscal year earnings of $132.4 million, or $5.04 per diluted share. Fourth Quarter Review: “Sales were lower in all of our segments, however the quality of earnings improved as both gross margin and operating margins increased,” said Mogens C. Bay, Valmont’s Chairman and Chief Executive Officer. “Lower interest and other expenses led to an increase in net earnings for the quarter. As expected, Utility Support Structures Segment sales were lower as utilities pared back capital spending in the short-term. -more- “Sales in the Engineered Support Structures Segment were lower mostly due to weak North American markets. In the Irrigation Segment, sales were lower on a global basis, mainly due to a late harvest in North America and generally weak international markets. Coatings Segment sales declined as a result of weakness in the industrial economy. “Despite a reduction in fourth quarter sales of 19%, operating income decreased only 10% to $47.5 million and was 11.9% of sales. This was due to a strong earnings contribution from the Utility Support Structures Segment and a significant increase in Engineered Support Structures operating income.” Fourth Quarter Segment Review: Utility Support Structures Segment (33% of 4th Quarter Sales) Steel and concrete structures for the global electric utility industry. Sales decreased 12.9% to $129.8 million compared with $149.0 million in 2008. The decline in sales was due to lower levels of capital spending by North American utilities on transmission structures, and somewhat lower sales in China. We believe that in the short-term, a decline in electricity demand in North America caused electric utility companies to cut back from record levels of capital spending for transmission projects. This resulted in a two-thirds reduction in our year-end utility backlog compared with 2008. However, our outlook for the long-term remains positive. Electric utilities have a significant number of transmission projects on the drawing board designed to improve the capacity and reliability of the transmission grid. Valmont is preparing proposals for a number of these projects that could take place between 2011 and Operating income increased 14.3% to $27.7 million and was 21.3% of sales. The improvement in operating income, despite lower sales, was mainly due to lower material costs. Engineered Support Structures Segment (39% of 4th Quarter Sales) Structures for lighting and traffic, wireless communication and other specialty structures worldwide. Fourth quarter sales were $156.1 million, a decrease of 15.0% from $183.7 million in 2008. In North America, lighting and traffic sales were lower due to decreased federal and state highway spending. The lack of a new federal highway bill and tight state budgets have constrained highway spending. Weak construction markets dampened sales of commercial lighting products. Canadian lighting and traffic markets were stronger, somewhat aided by government stimulus programs. In Europe, sales were lower. Global sales of wireless structures declined due to slow market conditions. Operating income increased 65.2% to $15.2 million or 9.7% of segment sales. The improvement in operating income percent was due to operational improvements and the favorable impact of lower steel costs. -more- Irrigation Segment (21% of 4th Quarter Sales) Center pivot and linear move mechanized irrigation equipment and parts for agriculture in global markets. Sales decreased 32.0% to $82.8 million compared with $121.8 million in 2008. In North America, the sales decrease resulted from a late harvest that delayed the start of the fall selling season. When the fall harvest is significantly delayed, we believe growers become more cautious with capital investments due to uncertainty surrounding final crop sizes and farm income. International sales were weak due to lower levels of farm income compared with 2008 and tighter credit conditions. Operating income declined 34.4% to $7.6 million and was 9.2% of segment sales. The impact of lower sales on operating income was somewhat offset by lower material costs and factory cost control measures. Coatings Segment (7% of 4th Quarter Sales) Hot-dip galvanizing, anodizing and powder coatings to protect against corrosion of steel and aluminum in North American markets. Sales of $27.2 million were 15.7% below last year’s $32.3 million. The sales decrease reflects reduced customer activity due to the economic recession. Operating income decreased 31.6% to $4.7 million, or 17.3% of segment sales. 2009 Review: “Valmont had a very good year in 2009,” said Mr. Bay. “We benefitted from our diversification, as a spectacular year in the utility business more than offset weakness in our other businesses, which were hard hit by the recession. “Turning to full-year segment results, the Utility Support Structures Segment had a record year both in sales and operating income. The sales growth was due to strong demand for transmission structures and a handful of very large projects.
